Green, J.
delivered the opinion of the court.
At the time the complainant purchased the judgment on Trott and M’Broom, the defendant told him that there was walnut and cherry plank at Trott’s mill, and that he could get of the plank to the amount of the execution, at any time he might apply for it. It is true, Trott and M’Broom were insolvent; hut as Trott had a saw mill, it was quite likely he might be. able to pay a debt in plank; and the statement of the defendant, that he had the plank ready for the putpose of making that payment, was most likely to take the confidence of the complainant. This representation surely had the effect of inducing the complainant to act, when otherwise he would not; and being false, is therefore a fraud which will affect the sale. 2 Dow, 266. It is not one of those nude assertions, which it is a purchaser’s folly to trust; but it is the affirmation of a fact, which if true, would have given real value to the judment, which otherwise was worth nothing.
Decree affirmed.